Exhibit 10.12

 

EXECUTION COPY

 

AGREEMENT RELATING TO RETENTION AND

NONCOMPETITION AND OTHER COVENANTS

AGREEMENT, dated as of October 30, 2017 (this “Agreement”), by and among Lazard
Ltd, a company incorporated under the laws of Bermuda (“Lazard”), Lazard Group
LLC, a Delaware limited liability company (“Lazard Group”), on its behalf and on
behalf of its subsidiaries and affiliates (collectively with Lazard and Lazard
Group, and its and their predecessors and successors, the “Firm”), and Evan L.
Russo (the “Executive”).  

WHEREAS, as of the date hereof, the Executive is the Chief Financial Officer of
Lazard and Lazard Group.

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Executive, Lazard and Lazard Group hereby agree as follows:

1.Term. Subject to Section 10(c) and to Section 16(b), the “Term” of this
Agreement shall commence as of the date hereof and, except as set forth in the
remainder of this Section 1, shall continue indefinitely until terminated in
accordance with this Section 1.  Notwithstanding the foregoing, certain
provisions of this Agreement will expire upon March 31, 2019, subject to earlier
termination in accordance with this Agreement (the date of termination of such
terms, the “Specified Expiration Date”), provided that, upon a Change in Control
(as defined in Lazard’s 2008 Incentive Compensation Plan, as it may be amended
from time to time, or any successor plan thereto (the “Plan”)), the Specified
Expiration Date shall automatically be extended so that it occurs not less than
two years from the effective date of such Change in Control. Any party to this
Agreement may terminate the Term (and the Executive’s employment) upon three
months’ prior written notice to the other party; provided, however, that such
notice (or pay in lieu of notice) shall not be required in the event of the
termination of the Executive’s employment by reason of the Executive’s death or
“disability” (within the meaning of the long-term disability plan of the Firm
applicable to the Executive) (“Disability”) or by the Firm for Cause (as defined
in Section 3(e) below), may be waived by the Firm in the event of receipt of
notice of a termination by the Executive or may, if the Firm wishes to terminate
the Term with immediate effect, be satisfied by providing the Executive with his
base salary during such three-month period in lieu of such notice; provided
further that such notice requirements shall not apply in the event the Executive
terminates his employment for any of the circumstances described in clauses
(i)-(iii) of the definition of Good Reason provided in Section 3(e) below.

2.[Reserved]

3.Continued Employment. (a) Employment. The Executive hereby agrees to continue
in the employ of the Firm, subject to the terms and conditions of this
Agreement.

 



--------------------------------------------------------------------------------

 

(b)Duties and Responsibilities; Code of Conduct. During the Term until the
Specified Expiration Date, the Executive shall continue to (i) serve as the
Chief Financial Officer of Lazard and Lazard Group, with such authority, duties
and responsibilities as are consistent with the authority, duties and
responsibilities exercised by the Executive on the date hereof, (ii) report
directly to the Firm’s Chief Executive Officer and the Audit Committee of the
Board of Directors of Lazard and (iii) other than in respect of charitable,
educational and similar activities that do not materially affect the Executive’s
duties to the Firm (or in respect of directorships, trusteeships, or similar
posts, in each case, that are approved by the Firm’s Chief Executive Officer),
devote his entire working time, labor, skill and energies to the business and
affairs of the Firm.  During the Term, the Executive shall comply with the
Firm’s professional code of conduct as in effect from time to time and shall
execute on an annual basis and at such additional times as the Firm may
reasonably request such code as set forth in the Firm’s “Professional Conduct
Manual” or other applicable manual or handbook of the Firm as in effect from
time to time and applicable to managing directors in the same geographic
location as the Executive.

(c)Compensation.

(i)Base Salary. During the period commencing on October 1, 2017 and ending on
the Specified Expiration Date, subject to the Executive’s continued employment
hereunder, the Executive shall be entitled to receive an annual base salary of
not less than $750,000 (“Base Salary”).  For purposes of this Agreement, the
term Base Salary shall refer to Base Salary as in effect from time to time,
including any increases thereto.  During the portion of the Term commencing
after the Specified Expiration Date, subject to the Executive’s continued
employment hereunder, the Executive shall be paid an annualized base salary in
the amount of the Executive’s base salary as in effect on the Specified
Expiration Date, payable in the same manner as other managing directors in the
same geographic location are paid. The Executive’s base salary shall be subject
to annual review and increase, but not decrease, unless such decrease is in line
with an across-the-board base salary decrease to all managing directors in the
same geographic location as the Executive.

(ii)Annual Bonus. During the Term, subject to the Executive’s continued
employment hereunder through the date of payment, the Executive may be awarded
an annual bonus in an amount determined in the sole discretion of the
Compensation Committee of the Board of Directors of Lazard (the “Compensation
Committee”). A portion of any such annual bonus may be satisfied in the form of
equity compensation or deferred awards which may be subject to vesting
conditions or restrictive covenants.  Notwithstanding the foregoing, prior to
the Specified Expiration Date, so long as the Executive remains employed by the
Firm through the end of the applicable fiscal year of Lazard (except as
otherwise provided below in this Section 3), Executive shall be entitled to
receive an annual bonus to be determined under the terms of the applicable
annual bonus plan of Lazard Group on the same basis as annual bonuses are
determined for other executive officers of Lazard, with such annual bonus to be
paid at the same time(s) and in the same ratio of cash to equity and deferred
awards as is applicable to executives of the Firm receiving annual bonuses at a
level comparable to the annual bonus of the Executive.

2



--------------------------------------------------------------------------------

 

(iii)Long-term Incentive Compensation. Subject to the Executive’s continued
employment hereunder, the Executive shall be eligible to participate in any
equity incentive plan for executives of the Firm as may be in effect from time
to time, in accordance with the terms of any such plan.

(iv)Employee Benefit Plans.  Subject to the Executive’s continued employment,
the Executive shall continue to be eligible to participate in the employee
retirement and welfare benefit plans and programs of the type made available to
the Firm’s managing directors generally (or, until the period ending on the
Specified Expiration Date, those made available to the senior most executives of
the Firm generally), in accordance with their terms and as such plans and
programs may be in effect from time to time, including savings, profit-sharing
and other retirement plans or programs, 401(k), medical, dental, flexible
spending account, hospitalization, short-term and long-term disability and life
insurance plans.

(d)Severance Pay and Benefits under Certain Circumstances. (i) Except as set
forth in Section 3(d)(ii) below, the Executive’s employment hereunder shall be
at-will and not for a definite period or duration.  Except as set forth in
Section 3(d)(ii) below, subject to the Executive’s right to continue to receive
his base salary during the three-month notice period (to the extent not waived
by the Firm) provided in Section 1, the Executive shall not be entitled under
this Agreement to any severance payments or benefits or, in the absence of a
breach of this Agreement by the Firm, any other damages under this Agreement
upon termination of the Term or his employment with the Firm for any reason.  

(ii) Notwithstanding anything to the contrary contained in Section 3(d)(i), in
the event that prior to the Specified Expiration Date the Executive’s employment
with the Firm is terminated by the Firm without Cause or by the Executive for
Good Reason (in each case, as defined in Section 3(e) below) (a “Qualifying
Termination”), the terms of this Section 3(d)(ii) shall apply.  Lazard Group
shall pay the Executive (subject to the Executive delivering a waiver and
release in accordance with Section 3(d)(iii) in the event such Qualifying
Termination occurs prior to a Change in Control), in a lump sum in cash on the
61st day after the Date of Termination (as defined in Section 3(e) below), the
aggregate of the following amounts:  (A) any unpaid Base Salary through the Date
of Termination; (B) any earned and unpaid bonus amounts for fiscal years of
Lazard completed prior to the Date of Termination (determined in accordance with
Section 3(c)(ii) and with any such bonus to be paid in full in cash); and (C)
two times the sum of (x) the Base Salary and (y) the average annual bonus (or,
to the extent applicable, cash distributions, and including any bonuses paid in
the form of equity-based or fund interest awards based on the grant date value
of such awards in accordance with the normal valuation methodology used by
Lazard) paid or payable (including any such amounts that may be deferred under
any plan or arrangement of the Firm) to the Executive for the two completed
fiscal years of Lazard immediately preceding the fiscal year during which occurs
the Date of Termination (the “Average Bonus”).  In addition, upon a Qualifying
Termination, for 24 months (the “Benefit Continuation Period”), the Executive
and his eligible dependents shall continue to be eligible to participate in the
medical and dental benefit plans of Lazard Group on the same basis as the
Executive participated in such plans immediately prior to the Date of
Termination, to the extent that the applicable plan permits such continued
participation for all or any portion of such period (it being agreed that Lazard
Group will use its reasonable best efforts to cause such continued coverage to
be permitted under the applicable plan for the entire Benefit Continuation
Period),

3



--------------------------------------------------------------------------------

 

which Benefit Continuation Period shall not run concurrently with or reduce the
Executive’s right to continued coverage under COBRA and to the extent permitted
under the applicable plan, the Executive will receive additional years of age
and service credit equal to the Severance Multiple for purposes of determining
his eligibility for and right to commence receiving benefits under the retiree
health care benefit plans of Lazard Group.  For purposes of the provision of the
health care benefits as provided above, the amount of such health care benefits
provided in any given calendar year shall not affect the amount of such benefits
provided in any other calendar year, and the Executive’s right to the health
care benefits may not be liquidated or exchanged for any other benefit.  In
addition, in the case of (1) a Qualifying Termination prior to the Specified
Expiration Date or (2) the Executive’s death or termination due to Disability
prior to the Specified Expiration Date, with respect to the fiscal year of
Lazard during which the Date of Termination occurs, the Executive or his estate,
as applicable, shall receive a pro-rata annual bonus payable in cash determined
as follows:

I.if, with respect to the fiscal year during which the Date of Termination
occurs (other than (x) as a result of the Executive’s death or Disability or
(y) following a Change in Control), (a) the Executive was reasonably expected by
Lazard to be a “covered employee” (within the meaning of Section 162(m) of the
Internal Revenue Code of 1986, as amended and the regulations promulgated
thereunder (the “Code”)) prior to his Date of Termination, and (b) the annual
bonus that the Executive was eligible to receive for such year was originally
intended by Lazard to satisfy the performance-based exception under Section
162(m) of the Code (without regard to any entitlement to payment upon
termination of employment), then the Executive’s pro-rata annual bonus shall
equal the product of (i) the amount determined by the Compensation Committee
based on the Firm’s actual performance for the fiscal year of the Firm in which
the Date of Termination occurs on the same basis as annual bonuses are
determined for other executive officers of the Firm (which, subject to the
limits on any such bonus due to the level of satisfaction of the performance
goals previously established for purposes of Section 162(m) of the Code, shall
not represent (on an annualized basis) a percentage of the Executive’s bonus for
the fiscal year preceding the fiscal year in which the Date of Termination
occurs that is lower than the average corresponding percentage applicable to
active executives of Lazard Group who received bonuses for such prior fiscal
year in amounts within 5% of the Executive’s bonus for such prior fiscal year),
and (ii) a fraction, the numerator of which is the number of days elapsed in the
fiscal year of Lazard in which occurs the Date of Termination through the Date
of Termination, and the denominator of which is 365 (the “Pro-Ration Fraction”);
or

II.if, either (x) with respect to the fiscal year during which the Date of
Termination occurs, (a) the Executive is not reasonably expected by Lazard to be
a “covered employee” (within the meaning of Section 162(m) of the Code) prior to
his Date of Termination or (b) such termination is a result of the Executive’s
death or Disability or occurs following a Change in Control or (y) the annual
bonus that the Executive was eligible to receive for the year in which the Date
of Termination occurs was not originally intended by Lazard to satisfy the
performance-based exception under Section 162(m) of the Code, then the pro-rata
annual bonus shall equal the product of (i) the Average Bonus and (ii) the
Pro-Ration Fraction.

4



--------------------------------------------------------------------------------

 

The pro-rata annual bonus determined pursuant to clause (I) or (II) above, as
applicable, shall be paid at such time or times as Lazard Group otherwise makes
incentive payments for such fiscal year (and in all events no earlier than
January 1st, and no later than March 15th, of the year following the year in
which the Date of Termination occurs).

(iii) Notwithstanding any provision of Section 3(d)(ii), the payments and
benefits (other than any earned and unpaid compensation described in clauses (A)
and (B) of Section 3(d)(ii)) payable to the Executive pursuant to Section
3(d)(ii) upon a Qualifying Termination prior to a Change in Control shall be
subject to and conditioned upon the Executive having delivered to the Firm, no
later than the 60th day after the Date of Termination, a waiver and general
release of claims in favor of the Firm and its affiliates in the form attached
hereto as Exhibit A that has become effective and irrevocable in accordance with
its terms (such requirement to execute a release, the “Release
Requirement”).  Notwithstanding the foregoing, the Release Requirement shall
lapse upon a Change in Control.

(iv) For all purposes of this Agreement, including Section 5(a), and for all
purposes of the outstanding equity-based awards, fund interest awards and any
similar awards (collectively, the “Awards”) held by the Executive as of the Date
of Termination (as defined in this Agreement), a resignation by the Executive
for Good Reason during the Term shall be treated as a termination of the
Executive by the Firm without Cause or as a Termination of Employment by the
Firm other than for Cause (as such phrase or similar phrases are defined in the
Plan) or the award agreements governing the Awards (each, an “Award
Agreement”)), as applicable.

(v) In no event shall the Executive be obligated to seek other employment or
take any other action by way of mitigation of the amounts payable to the
Executive under any of the provisions of this Section 3(d) and such amounts
shall not be reduced whether or not the Executive obtains other
employment.  Except as provided in Section 16(f) of this Agreement, the Firm’s
obligation to make the payments and provide the benefits provided for in this
Agreement and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action which the Firm may have against the Executive.

(e)Certain Definitions.  For purposes of this Agreement, as applicable, the
following terms shall have the following meanings:

“Cause” shall mean:  (i) conviction of the Executive of, or a guilty or nolo
contendere plea (or the equivalent in a non-United States jurisdiction) by the
Executive to, a felony (or the equivalent in a non-United States jurisdiction),
or of any other crime that legally prohibits the Executive from working for the
Firm; (ii) breach by the Executive of a regulatory rule that materially
adversely affects the Executive’s ability to perform his duties to the Firm;
(iii) willful and deliberate failure on the part of the Executive (other than
any such failure resulting from incapacity due to physical or mental illness or
following the Firm’s termination of the Executive other than for Cause or, prior
to the Scheduled Expiration Date, the Executive’s termination for Good Reason in
accordance with this Agreement) (A) to perform his employment duties in any
material respect or (B) to follow specific reasonable directions received from
the Firm’s Chief Executive Officer or the Audit Committee of the Board of
Directors of Lazard, in each case following written notice to the Executive of
such failure and, if such failure is curable, the

5



--------------------------------------------------------------------------------

 

Executive’s failing to cure such failure within a reasonable time (but in no
event less than thirty (30) days after actual receipt by the Executive of such
written notice); or (iv) a breach of the Covenants (as defined in Section 10(a)
below) that is (individually or combined with other such breaches) demonstrably
and materially injurious to Lazard or any of its affiliates.  No act or failure
to act, on the part of the Executive, shall be considered “willful” unless it is
done, or omitted to be done, by the Executive in bad faith or without reasonable
belief that the Executive’s action or omission was in the best interests of the
Firm.  Notwithstanding the foregoing, with respect to the events described in
clauses (ii), (iii)(A) and (iv) hereof, the Executive’s acts or failure to act
shall not constitute Cause to the extent taken (or not taken) based upon the
direct instructions of the Firm’s Chief Executive Officer or the Audit Committee
of the Board of Directors of Lazard or upon the direct advice of counsel to the
Firm.  Except in the case of a termination of the Executive’s employment under
clause (i) of the definition of Cause, the cessation of employment of the
Executive following a Change in Control shall not be deemed to be for Cause
unless and until there shall have been delivered to the Executive a copy of a
resolution duly adopted by the affirmative vote of not less than two-thirds of
the entire membership of the board of directors or similar governing body of the
entity that is the ultimate parent of the Firm (such board, referred to as the
“Applicable Board”) finding that, in the good faith opinion of the Applicable
Board, circumstances constituting Cause exist.

“Date of Termination” shall mean (i) if the Executive’s employment is terminated
by the Firm for Cause, the date of receipt of the written notice of termination
from the Firm or any later date specified therein within thirty (30) days after
the Executive’s receipt of such notice, as the case may be, (ii) if the
Executive’s employment is terminated by the Firm other than for Cause or
Disability, the date that is three months following the date on which the Firm
notifies the Executive in writing of such termination (provided that if the Firm
wishes to terminate the Term with immediate effect and provide the Executive
with three months’ base salary in lieu of notice in accordance with Section 1
above, then the Date of Termination shall be the date on which the Firm notifies
the Executive in writing of such termination), (iii) if the Executive’s
employment is voluntarily terminated by the Executive without Good Reason, the
date as specified by the Executive in the notice of termination, which date
shall not be less than three months after the Executive notifies the Firm in
writing of such termination, unless waived in writing by the Firm, (iv) if the
Executive’s employment is terminated by the Executive for Good Reason, the
earlier of (A) the last day of the cure period (assuming no cure has occurred)
and (B) the date Lazard Group formally notifies the Executive in writing that it
does not intend to cure, unless Lazard Group and the Executive agree to a later
date, which shall in no event be later than thirty (30) days following the first
to occur of the dates set forth in clauses (A) and (B) of this clause (iv), and
(v) if the Executive’s employment is terminated by reason of death or
Disability, the Date of Termination shall be the date of death of the Executive
or the date on which the Executive’s termination due to Disability is effective
for purposes of the applicable long-term disability plan of the Firm, as the
case may be.  The Firm and the Executive shall take all steps necessary
(including with regard to any post-termination services by the Executive) to
ensure that any termination of the Executive’s employment described in this
Agreement constitutes a “separation from service” within the meaning of Section
409A of the Code, and notwithstanding anything contained herein to the contrary,
(x) to the extent that any amounts owed to the Executive under this Agreement
are payable upon his termination of employment and are subject to Section 409A
of the Code, then to the extent required in order to comply with Section 409A of
the Code, such amounts shall not be payable to the Executive unless and until
his termination of employment constitutes a “separation from service,” within
the meaning of Section 409A of the Code, including the default presumptions
thereof and (y) the date on which such separation from service takes place shall
be the “Date of Termination.”

6



--------------------------------------------------------------------------------

 

“Good Reason” shall mean (i) the assignment to the Executive of any duties
inconsistent in any material respect with the Executive’s positions (including
status, offices, titles and reporting requirements), authority, duties or
responsibilities from those contemplated by Section 3(b) of this Agreement
(without regard to whether or not the Specified Expiration Date has passed), or
any other action by the Firm which results in a material diminution in such
positions (including status, offices, titles and reporting requirements),
authority, duties or responsibilities from those contemplated by Section 3(b) of
this Agreement (without regard to whether or not the Specified Expiration Date
has passed), (ii) a material breach by the Firm of the terms of this Agreement,
including any material failure by the Firm to comply with Section 3(c) of this
Agreement or the nondisparagement covenant in Section 8 of this Agreement, or
(iii) without the Executive’s written consent, any requirement that the
Executive’s principal place of employment be relocated to a location that
increases the Executive’s commute from his primary residence by more than thirty
(30) miles. In the event of a termination for Good Reason, the notice
requirements of Section 1 of this Agreement shall not apply.  Notwithstanding
the foregoing, a termination for Good Reason shall not have occurred unless
(A) the Executive gives written notice to Lazard Group of termination of
employment within ninety (90) days after the Executive first becomes aware of
the occurrence of the circumstances constituting Good Reason, specifying in
reasonable detail the circumstances constituting Good Reason, and Lazard Group
has failed within thirty (30) days after receipt of such notice to cure (if
capable of cure) the circumstances constituting Good Reason, and (B) the
Executive’s “separation from service” (within the meaning of Section 409A of the
Code) occurs no later than the earlier of (x) the last day of the cure period
(assuming no cure has occurred) and (y) the date Lazard Group formally notifies
the Executive in writing that it does not intend to cure, unless Lazard Group
and the Executive agree to a later date, which later date shall in no event be
more than two years following the initial existence of one or more of the
circumstances giving rise to Good Reason.

(f)Certain Limitations on Payments.  In the event that it is determined by the
reasonable computation by a nationally recognized certified public accounting
firm that shall be selected by the Firm prior to any transaction constituting a
change of control (which accounting firm shall in no event be the accounting
firm for the entity seeking to effectuate such change of control) and reasonably
acceptable to the Executive (the “Accountant”), which determination shall be
certified by the Accountant and set forth in a certificate delivered to the
Executive setting forth in reasonable detail the basis of the Accountant’s
determinations, that the aggregate amount of the payments, distributions,
benefits and entitlements in the nature of compensation (within the meaning of
Section 280G(B)(2) of the Code) by the Firm or any affiliate to or for the
Executive’s benefit (including any payment, distribution, benefit or entitlement
made by any person or entity effecting a change of control), in each case, that
constitute “parachute payments” within the meaning of Section 280G of the Code
(such payments, the “Parachute Payments”) that, but for this Section 3(f), would
be payable to the Executive, exceeds the greatest amount of Parachute Payments
that could be paid to the Executive without giving rise to any liability for any
excise tax imposed by Section 4999 of the Code (or any successor provision
thereto) or any similar tax imposed by state or local law (such tax or taxes
being hereafter collectively referred to as the “Excise Tax”), then the
aggregate amount of Parachute Payments payable to the Executive shall equal the
amount that produces the greatest after-tax benefit to the Executive after
taking into account first any positions to mitigate such Excise Tax (including
mitigation under a “reasonable compensation” analysis) and second any Excise Tax
payable by the Executive.  For the avoidance of doubt, this provision shall
reduce the amount of Parachute

7



--------------------------------------------------------------------------------

 

Payments otherwise payable to the Executive, only if doing so would place the
Executive in a better net after-tax economic position as compared with not doing
so (taking into account the Excise Tax payable in respect of such Parachute
Payments).  The Firm shall reduce or eliminate the Parachute Payments, as
necessary, by first reducing or eliminating the portion of the Parachute
Payments provided under this Agreement (the “Agreement Payments”) that are
payable in cash and then by reducing or eliminating the non-cash portion of the
Agreement Payments, in each case, in reverse order beginning with payments or
benefits that are to be paid the furthest in time from the Date of
Termination.  For purposes of reducing the Parachute Payments to the Executive,
only the Agreement Payments (and no other Parachute Payments) shall be reduced.

In connection with making determinations under this Section 3(f) and determining
the Excise Tax (if any), the Accountant shall take into account the value of any
reasonable compensation for services to be rendered by the Executive before or
after the change of control, including the restrictive covenants applicable to
the Executive under this Agreement and any other non-competition provisions that
may apply to the Executive, and the Firm shall cooperate in the valuation of any
such services, including any restrictive covenants.  The Firm and the Executive
agree that the severance payments payable to the Executive in connection with a
Change in Control pursuant to Section 3(d) are in consideration for, among other
things, the restrictions and obligations set forth in Sections 4, 5, 6, 7, 8 and
9 of this Agreement, and that, for purposes of any such restrictions, the notice
period (if any) prior to the Date of Termination is intended to and functions as
an extension of the period of restriction on the Executive.  All fees and
expenses of the Accountant in implementing the provisions of this Section 3(f)
shall be borne by the Firm, and the Firm shall reimburse the Executive for all
reasonable legal fees incurred with respect to the calculations under this
Section 3(f) and any reasonable legal and accounting fees incurred with respect
to disputes related thereto.

(g)Section 409A.  It is the intention of the parties that the payments and
benefits to which the Executive could become entitled pursuant to this
Agreement, as well as the termination of the Executive’s employment under this
Agreement, comply with or are exempt from Section 409A of the Code.  Any
payments that qualify for the “short-term deferral” exception, the “separation
pay” exception or another exception under Section 409A of the Code shall be paid
pursuant to the applicable exception.  For purposes of the limitations on
nonqualified deferred compensation under Section 409A of the Code, each payment
of compensation under this Agreement shall be treated as a separate payment of
compensation for purposes of Section 409A of the Code. In this regard,
notwithstanding anything in this Agreement to the contrary, all cash amounts
(and cash equivalents) that become payable under Section 3(d) on account of the
Executive’s termination of employment which is an “involuntary separation from
service” (within the meaning of Treasury Regulation Section 1.409A-1(n)) shall
be paid as provided under Section 3(d) and in no event later than March 15 of
the year following the year in which the Date of Termination occurs.  In the
event the parties determine that the terms of this Agreement do not comply with
Section 409A of the Code, they will negotiate reasonably and in good faith to
amend the terms of this Agreement such that they comply with, or are exempt
from, Section 409A of the Code (in a manner that attempts to minimize the
economic impact of such amendment on the Executive and the Firm) within the time
period permitted by the applicable Treasury Regulations and in accordance with
IRS Notice 2010-6 and other applicable guidance.  All expenses or other
reimbursements owed to the Executive under

8



--------------------------------------------------------------------------------

 

this Agreement shall be for expenses incurred during the Executive’s lifetime or
within ten years after his death, shall be payable in accordance with the Firm’s
policies in effect from time to time, but in any event, to the extent required
in order to comply with Section 409A of the Code, and shall be made on or prior
to the last day of the taxable year following the taxable year in which such
expenses were incurred by the Executive.  In addition, to the extent required in
order to comply with Section 409A of the Code, no such reimbursement or expenses
eligible for reimbursement in any taxable year shall in any way affect the
expenses eligible for reimbursement in any other taxable year and the
Executive’s right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchanged for another benefit.  Notwithstanding any other
provision of this Agreement, if (i) the Executive is to receive payments or
benefits by reason of his separation from service (as such term is defined in
Section 409A of the Code) other than as a result of his death, (ii) the
Executive is a “specified employee” within the meaning of Section 409A of the
Code (as determined in accordance with the methodology established by the Firm
as in effect on the date of the Executive’s separation from service) for the
period in which the payment or benefit would otherwise commence, and (iii) such
payment or benefit would otherwise subject the Executive to any tax, interest or
penalty imposed under Section 409A of the Code (or any regulation promulgated
thereunder) if the payment or benefit would commence within six months of a
termination of the Executive’s employment, then such payment or benefit will
instead be paid, with interest at the applicable federal rate provided for in
Section 7872(f)(2)(A) of the Code (“Interest”) determined as of the Date of
Termination, as provided below in this Section 3(g).  Such payments or benefits
that would have otherwise been required to be made during such six-month period
will be paid to the Executive (or his estate, as the case may be) in one lump
sum payment or otherwise provided to the Executive (or his estate, as the case
may be) on the earlier of (A) the first business day that is six months and one
day after the Executive’s separation from service or (B) the fifth business day
following the Executive’s death.  Thereafter, the payments and benefits will
continue, if applicable, for the relevant period set forth in this Agreement, as
the case may be.

4.Confidential Information. In the course of involvement in the Firm’s
activities or otherwise, the Executive has obtained or may obtain confidential
information concerning the Firm’s businesses, strategies, operations, financial
affairs, organizational and personnel matters (including information regarding
any aspect of the Executive’s tenure as a managing director, member, partner or
employee of the Firm or of the termination of such position, partnership or
employment), policies, procedures and other non-public matters, or concerning
those of third parties. The Executive shall not at any time (whether during or
after the Executive’s employment with the Firm) disclose or use for the
Executive’s own benefit or purposes or the benefit or purposes of any other
person, firm, partnership, joint venture, association, corporation or other
business organization, entity or enterprise other than the Firm, any trade
secrets, information, data, or other confidential or proprietary information
relating to customers, development programs, costs, marketing, trading,
investment, sales activities, promotion, credit and financial data, financing
methods, plans, or the business and affairs of the Firm, provided that the
foregoing shall not apply to information which is not unique to the Firm or
which is generally known to the industry or the public other than as a result of
the Executive’s breach of this covenant or as required pursuant to an order of a
court, governmental agency or other authorized tribunal. The Executive agrees
that upon termination of the Executive’s employment with the Firm for any
reason, the Executive or, in the event of the Executive’s death, the Executive’s
heirs or estate at the request of the Firm, shall return to the Firm immediately
all memoranda, books,

9



--------------------------------------------------------------------------------

 

papers, plans, information, letters and other data, and all copies thereof or
therefrom, in any way relating to the business of the Firm, except that the
Executive (or the Executive’s heirs or estate) may retain personal notes,
notebooks and diaries. The Executive further agrees that the Executive shall not
retain or use for the Executive’s account at any time any trade names, trademark
or other proprietary business designation used or owned in connection with the
businesses of the Firm. Without limiting the foregoing, the existence of, and
any information concerning, any dispute between the Executive and the Firm shall
be subject to the terms of this Section 4, except that the Executive may
disclose information concerning such dispute to the arbitrator or court that is
considering such dispute, and to the Executive’s legal counsel, spouse or
domestic partner, and tax and financial advisors (provided that such persons
agree not to disclose any such information other than as necessary to the
prosecution or defense of the dispute).

5.Noncompetition. (a) The Executive acknowledges and recognizes the highly
competitive nature of the businesses of the Firm.  The Executive further
acknowledges and agrees that in the course of the Executive’s employment with
the Firm, the Executive has been and shall be provided with access to sensitive
and proprietary information about the clients, prospective clients, knowledge
capital and business practices of the Firm, and has been and shall be provided
with the opportunity to develop relationships with clients, prospective clients,
consultants, employees, representatives and other agents of the Firm, and the
Executive further acknowledges that such proprietary information and
relationships are extremely valuable assets in which the Firm has invested and
shall continue to invest substantial time, effort and expense.  Accordingly, the
Executive hereby reaffirms and agrees that while employed by the Firm (including
during any applicable notice period) and thereafter until (i) six months after
the Date of Termination for any reason other than a termination by the Firm
without Cause or by the Executive for Good Reason or (ii) three months after the
Date of Termination by the Firm without Cause or by the Executive for Good
Reason (such period, the “Noncompete Restriction Period”), the Executive shall
not, directly or indirectly, on the Executive’s behalf or on behalf of any other
person, firm, corporation, association or other entity, as an employee,
director, advisor, partner, consultant or otherwise, engage in a “Competing
Activity,” or acquire or maintain any ownership interest in, a “Competitive
Enterprise”.  For purposes of this Agreement, (A) “Competing Activity” means the
providing of services or performance of activities for a Competitive Enterprise
in a line of business that is similar to any line of business to which the
Executive provided services to the Firm in a capacity that is similar to the
capacity in which the Executive acted for the Firm while employed by the Firm,
and (B) “Competitive Enterprise” shall mean a business (or business unit) that
(1) engages in any activity or (2) owns or controls a significant interest in
any entity that engages in any activity, that in either case, competes anywhere
with any activity in which the Firm is engaged up to and including the
Executive’s Date of Termination.  Further, notwithstanding anything in this
Section 5, the Executive shall not be considered to be in violation of this
Section 5 solely by reason of owning, directly or indirectly, any stock or other
securities of a Competitive Enterprise (or comparable interest, including a
voting or profit participation interest, in any such Competitive Enterprise) if
the Executive’s interest does not exceed 5% of the outstanding capital stock of
such Competitive Enterprise (or comparable interest, including a voting or
profit participation interest, in such Competitive Enterprise).

10



--------------------------------------------------------------------------------

 

(b)The Executive acknowledges that the Firm is engaged in business throughout
the world. Accordingly, and in view of the nature of the Executive’s position
and responsibilities, the Executive agrees that the provisions of this Section 5
shall be applicable to each jurisdiction, foreign country, state, possession or
territory in which the Firm may be engaged in business while the Executive is
employed by the Firm.

6.Nonsolicitation of Clients. The Executive hereby agrees that during the
Noncompete Restricted Period, the Executive shall not, in any manner, directly
or indirectly, (a) Solicit a Client to transact business with a Competitive
Enterprise or to reduce or refrain from doing any business with the Firm, to the
extent the Executive is soliciting a Client to provide them with services that
would be considered a Competing Activity if such services were provided by the
Executive, or (b) interfere with or damage (or attempt to interfere with or
damage) any relationship between the Firm and a Client. For purposes of this
Agreement, the term “Solicit” means any direct or indirect communication of any
kind whatsoever, regardless of by whom initiated, inviting, advising,
persuading, encouraging or requesting any person or entity, in any manner, to
take or refrain from taking any action, and the term “Client” means any client
or prospective client of the Firm, whether or not the Firm has been engaged by
such Client pursuant to a written agreement; provided that an entity which is
not a client of the Firm shall be considered a “prospective client” for purposes
of this sentence only if the Firm made a presentation or written proposal to
such entity during the 12-month period preceding the Date of Termination or was
preparing to make such a presentation or proposal at the time of the Date of
Termination.

7.No Hire of Employees. The Executive hereby agrees that while employed by the
Firm (including during any applicable notice period) and thereafter until nine
months after the Executive’s Date of Termination (such period, the “No Hire
Restriction Period”), the Executive shall not, directly or indirectly, for
himself or on behalf of any third party at any time in any manner, Solicit,
hire, or otherwise cause any employee who is at the associate level or above,
officer or agent of the Firm to apply for, or accept employment with, any
Competitive Enterprise, or to otherwise refrain from rendering services to the
Firm or to terminate his or her relationship, contractual or otherwise, with the
Firm, other than in response to a general advertisement or public solicitation
not directed specifically to employees of the Firm.

8.Nondisparagement; Transfer of Client Relationships. The Executive shall not at
any time (whether during or after the Executive’s employment with the Firm), and
shall instruct his spouse, domestic partner, parents, and any of their lineal
descendants (it being agreed that in any dispute between the parties regarding
whether the Executive breached such obligation to instruct, the Firm shall bear
the burden of demonstrating that the Executive breached such obligation) not to,
make any comments or statements to the press, employees of the Firm, any
individual or entity with whom the Firm has a business relationship or any other
person, if such comment or statement is disparaging to the Firm, its reputation,
any of its affiliates or any of its current or former officers, members or
directors, except for truthful statements as may be required by law. The Firm
(including any designated spokespersons) and the directors and executive
officers of the Firm shall not make any comments or statements to the press,
other employees of the Firm, any individual or entity with whom the Firm has a
business relationship or any other person that is disparaging to the Executive
or his reputation, except for truthful statements as may be required by
law.  The Firm acknowledges that the nondisparagement

11



--------------------------------------------------------------------------------

 

provision in favor of the Executive under this Section 8 is reasonable in light
of all of the circumstances and imposes no undue hardship on the
Firm.  Accordingly, the Executive shall have the same enforcement rights and
remedies with respect to such nondisparagement provision as the Firm has with
respect to the Covenants (including, for the avoidance of doubt, the rights and
remedies set forth in Sections 11 and 13).  Further, such nondisparagement
provision shall be subject to reformation on the same basis as the Covenants
pursuant to Section 10(a). During the period commencing on the Executive’s Date
of Termination and ending 90 days thereafter, the Executive hereby agrees to
take all actions and do all such things as may be reasonably requested by the
Firm from time to time to maintain for the Firm the business, goodwill, and
business relationships with any of the Firm’s Clients with whom the Executive
worked during the term of the Executive’s employment, provided that such actions
and things do not materially interfere with other employment of the
Executive.  Notwithstanding any provision of this Agreement to the contrary
(including Section 4 or this Section 8), the Covenants are not intended to, and
shall be interpreted in a manner that does not, limit or restrict the Executive
from exercising any legally protected whistleblower rights (including pursuant
to Rule 21F under the Securities Exchange Act of 1934).

9.Notice of Termination Required. Pursuant to Section 1 and subject to Section
3(e), the Executive has agreed to provide three months’ written notice to the
Firm prior to his termination of employment. The Executive hereby agrees that,
if, during the three-month period after the Executive has provided notice of
termination to the Firm or prior thereto, the Executive enters (or has entered
into) a written agreement to perform Competing Activities for a Competitive
Enterprise, such action shall be deemed a violation of Section 5.

10.Covenants Generally. (a) The Executive’s covenants as set forth in Sections 4
through 9 of this Agreement are from time to time referred to herein as the
“Covenants”. If any of the Covenants is finally held to be invalid, illegal or
unenforceable (whether in whole or in part), such Covenant shall be deemed
modified to the extent, but only to the extent, of such invalidity, illegality
or unenforceability and the remaining such Covenants shall not be affected
thereby; provided, however, that if any of such Covenants is finally held to be
invalid, illegal or unenforceable because it exceeds the maximum scope
determined to be acceptable to permit such provision to be enforceable, such
Covenant shall be deemed to be modified to the minimum extent necessary to
modify such scope in order to make such provision enforceable hereunder.

(b)The Executive acknowledges that the Executive’s compliance with the Covenants
is an important factor to the continued success of the Firm’s operations and its
future prospects. The Executive understands that the provisions of the Covenants
may limit the Executive’s ability to work in a business similar to the business
of the Firm; however, the Executive agrees that in light of the Executive’s
education, skills, abilities and financial resources, the Executive shall not
assert, and it shall not be relevant nor admissible as evidence in any dispute
arising in respect of the Covenants, that any provisions of the Covenants
prevent the Executive from earning a living. In connection with the enforcement
of or any dispute arising in connection with the Covenants, the wishes or
preferences of a Client or prospective Client of the Firm as to who shall
perform its services, or the fact that the Client or prospective Client of the
Firm may also be a Client of a third party with whom the Executive is or becomes
associated, shall neither be relevant nor admissible as evidence. The Executive
hereby agrees that prior to accepting employment with any other person or entity
during his employment with the Firm or during the Noncompete

12



--------------------------------------------------------------------------------

 

Restriction Period or the No Hire Restriction Period, the Executive shall
provide such prospective employer with written notice of the provisions of this
Agreement, with a copy of such notice delivered no later than the date of the
Executive’s commencement of such employment with such prospective employer, to
the General Counsel of Lazard.

(c)The provisions of Sections 4 through 11 shall remain in full force and effect
from the date hereof through the expiration of the period specified therein
notwithstanding the earlier termination of the Term or the Executive’s
employment.  Without limiting the generality of the foregoing, in the event that
any current or future Award Agreement includes restrictive covenants with a
duration that is shorter than the duration of the Covenants, the duration of any
longer Covenants shall be deemed to be automatically incorporated into such
Award Agreement, unless otherwise specifically set forth therein.  For the
avoidance of doubt, (i) in no event shall a violation of the Covenants or any
restrictive covenants set forth in any Award Agreement serve as a basis for the
forfeiture of any Awards (including any dividend equivalents or shares delivered
or amounts payable in respect of settled Awards) from and after a Change in
Control, regardless of when the Date of Termination occurs; and (ii) the
duration of the Covenants or any restrictive covenants set forth in any Award
Agreement shall be for the period specified in the applicable provision (as
modified by the immediately preceding sentence), without regard to whether the
vesting or settlement date of an Award occurs after the expiration of such
period (other than to the extent any such restrictive covenant is extended in
connection with the Executive’s receipt of “retirement” treatment as provided in
an Award Agreement).

11.Remedies. The Firm and the Executive acknowledge that the time, scope,
geographic area and other provisions of the Covenants have been specifically
negotiated by sophisticated commercial parties and agree that all such
provisions are reasonable under the circumstances of the activities contemplated
by this Agreement. The Executive acknowledges and agrees that the terms of the
Covenants: (a) are reasonable in light of all of the circumstances, (b) are
sufficiently limited to protect the legitimate interests of the Firm, (c) impose
no undue hardship on the Executive and (d) are not injurious to the public. The
Executive further acknowledges and agrees that the Executive’s breach of the
Covenants will cause the Firm irreparable harm, which cannot be adequately
compensated by money damages. The Executive also agrees that the Firm shall be
entitled to injunctive relief for any actual or threatened violation of any of
the Covenants in addition to any other remedies it may have, including money
damages. The Executive acknowledges and agrees that any such injunctive relief
or other remedies shall be in addition to, and not in lieu of, any forfeitures
of awards (required pursuant to the terms of any such awards) that may be
granted to the Executive in the future under one or more of the Firm’s
compensation and benefit plans.

12.Arbitration. Subject to the provisions of Sections 13 and 14, any dispute,
controversy or claim between the Executive and the Firm arising out of or
relating to or concerning the provisions of this Agreement, any agreement
between the Executive and the Firm relating to or arising out of the Executive’s
employment with the Firm or otherwise concerning any rights, obligations or
other aspects of the Executive’s employment relationship in respect of the Firm
(“Employment Related Matters”), shall be finally settled by arbitration in New
York City before, and in accordance with the rules then obtaining of, the
Financial Industry Regulatory Authority (“FINRA”) or, if FINRA declines to
arbitrate the matter, the American Arbitration Association (the “AAA”) in
accordance with the commercial arbitration rules of the AAA. Prior

13



--------------------------------------------------------------------------------

 

to a Change in Control, each party shall bear its own costs and expenses of any
such arbitration.  Following a Change in Control, Lazard Group shall pay to the
Executive, as incurred, all legal fees and expenses reasonably incurred by the
Executive or with respect to the Executive during his lifetime or within ten
years after his death in connection with any contest by Lazard Group, the
Executive or others of the validity or enforceability of, or liability under,
any provision of this Agreement or any guarantee of performance thereof
(including any action to compel arbitration or enforce any arbitration award or
as a result of any contest by the Executive about the amount of any payment
pursuant to this Agreement, and whether or not any such contest is under this
Section 12 or Section 13 of this Agreement or otherwise), plus Interest
determined as of the date such legal fees and expenses were incurred; provided
that, the Executive shall promptly repay to Lazard Group all such amounts if the
Executive fails to prevail on at least one material issue in dispute in any such
contest.

13.Injunctive Relief; Submission to Jurisdiction. Notwithstanding the provisions
of Section 12, and in addition to its right to submit any dispute or controversy
to arbitration, the Firm may bring an action or special proceeding in a state or
federal court of competent jurisdiction sitting in the City of New York, whether
or not an arbitration proceeding has theretofore been or is ever initiated, for
the purpose of temporarily, preliminarily, or permanently enforcing the
provisions of the Covenants, or to enforce an arbitration award, and, for the
purposes of this Section 13, the Executive (a) expressly consents to the
application of Section 14 to any such action or proceeding, (b) agrees that
proof shall not be required that monetary damages for breach of the provisions
of the Covenants or this Agreement would be difficult to calculate and that
remedies at law would be inadequate, and (c) irrevocably appoints the General
Counsel of Lazard as the Executive’s agent for service of process in connection
with any such action or proceeding, who shall promptly advise the Executive of
any such service of process.

14.Choice of Forum. (a) THE EXECUTIVE AND THE FIRM HEREBY IRREVOCABLY SUBMIT TO
THE EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED IN THE CITY OF
NEW YORK OVER ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO OR
CONCERNING THIS AGREEMENT OR ANY EMPLOYMENT RELATED MATTERS THAT IS NOT
OTHERWISE REQUIRED TO BE ARBITRATED OR RESOLVED ACCORDING TO THE PROVISIONS OF
SECTION 12. This includes any suit, action or proceeding to compel arbitration
or to enforce an arbitration award. This also includes any suit, action, or
proceeding arising out of or relating to any post-employment Employment Related
Matters. The Executive and the Firm acknowledge that the forum designated by
this Section 14 has a reasonable relation to this Agreement, and to the
Executive’s relationship to the Firm. Notwithstanding the foregoing, nothing
herein shall preclude the Firm or the Executive from bringing any action or
proceeding in any other court for the purpose of enforcing the provisions of
Sections 13, 14 or 15.

(b)The agreement of the Executive and the Firm as to forum is independent of the
law that may be applied in the action, and the Executive and the Firm agree to
such forum even if the forum may under applicable law choose to apply non-forum
law. The Executive and the Firm hereby waive, to the fullest extent permitted by
applicable law, any objection which the Executive or the Firm now or hereafter
may have to personal jurisdiction or to the laying of venue of any such suit,
action or proceeding in any court referred to in Section 14(a). The

14



--------------------------------------------------------------------------------

 

Executive and the Firm undertake not to commence any action arising out of or
relating to or concerning this Agreement in any forum other than a forum
described in this Section 14, or, to the extent applicable, Section 12. The
Executive and the Firm agree that, to the fullest extent permitted by applicable
law, a final and non-appealable judgment in any such suit, action or proceeding
in any such court shall be conclusive and binding upon the Executive and the
Firm.

15.Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (UNITED STATES OF AMERICA),
WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS WHICH COULD CAUSE THE
APPLICATION OF THE LAW OF ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK.

16.Miscellaneous. (a) This Agreement shall supersede any other agreement,
written or oral, pertaining to the matters covered herein.

(b)Sections 3(c), 3(d), 3(e), 3(f), 3(g), 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14,
15 and 16 shall survive the termination of this Agreement and the Executive’s
employment and shall inure to the benefit of and be binding and enforceable by
the Firm and the Executive.

(c)Notices hereunder shall be delivered to Lazard at its principal executive
office directed to the attention of its General Counsel, and to the Executive at
the Executive’s last address appearing in the Firm’s employment records. All
notices and other communications hereunder shall be in writing and shall be
given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid.

(d)This Agreement may not be amended or modified, other than by a written
agreement executed by the Executive and the Firm, nor may any provision hereof
be waived other than by a writing executed by the Executive or the Firm;
provided, that any waiver, consent, amendment or modification of any of the
provisions of this Agreement shall not be effective against the Firm without the
written consent of the Compensation Committee of Lazard or its successors. The
Executive may not, directly or indirectly (including by operation of law),
assign the Executive’s rights or obligations hereunder without the prior written
consent of the Compensation Committee of Lazard or its successors, and any such
assignment by the Executive in violation of this Agreement shall be void. This
Agreement shall be binding upon the Executive’s permitted successors and
assigns. Without the Executive’s consent, Lazard or Lazard Group may at any time
and from time to time assign its rights and obligations hereunder to any of its
subsidiaries or affiliates (and have such rights and obligations reassigned to
it or to any other subsidiary or affiliate), provided that no such assignment
shall relieve Lazard or Lazard Group, as the case may be, from its obligations
under this Agreement or impair Lazard’s or Lazard Group’s right to enforce this
Agreement against the Executive. This Agreement shall be binding upon and inure
to the benefit of the Firm and its successors and assigns.

(e)Without limiting the provisions of Section 10(a), if any provision of this
Agreement is finally held to be invalid, illegal or unenforceable (whether in
whole or in part), such provision shall be deemed modified to the extent, but
only to the extent, of such invalidity, illegality or unenforceability and the
remaining provisions shall not be affected thereby.

15



--------------------------------------------------------------------------------

 

(f)The Firm may withhold from any amounts payable under this Agreement such
Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation, and may withhold from, and offset
by, any amounts or benefits provided under this Agreement, any amounts owed to
the Firm by the Executive, including any advances, expenses, loans, or other
monies the Executive owes the Firm pursuant to a written agreement or any
written policy of the Firm which has been communicated to the Executive, except
to the extent such withholding or offset is not permitted under Section 409A of
the Code without the imposition of additional taxes or penalties on the
Executive.

(g)Except as expressly provided herein, this Agreement shall not confer on any
person other than the Firm and the Executive any rights or remedies hereunder.
There shall be no third-party beneficiaries to this Agreement.

(h)The captions in this Agreement are for convenience of reference only and
shall not define or limit the provisions hereof.  As used in this Agreement,
words such as “herein,” “hereinafter,” “hereby” and “hereunder,” and the words
of like import refer to this Agreement, unless the context requires
otherwise.  The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”.  The term “or” is not exclusive.

(i)Notwithstanding any provision of this Agreement to the contrary, to the
minimum extent necessary to ensure the provision of non-taxable benefits under
Section 105(h) of the Code or any similar law, the Firm shall be entitled to
alter the manner in which medical benefits are provided to the Executive
following termination of his employment; provided that, in no event shall the
after-tax cost to the Executive of such benefits be greater than the cost
applicable to similarly situated executives of the Firm who have not terminated
employment or, following a Change in Control, the cost applicable to the
Executive immediately prior to the Change in Control, if more favorable to the
Executive.

(j)The Executive acknowledges and agrees that the Executive is subject to the
Firm’s Compensation Recovery Policy Applicable to Named Executive Officers, as
in effect as of the date hereof (a copy of which has been provided to the
Executive).

(k)This Agreement, together with any applicable Award Agreements, constitutes
the entire agreement and understanding of the parties with respect to the
transactions contemplated hereby and subject matter hereof and supersedes and
replaces any and all prior agreements, understandings, statements,
representations and warranties, written or oral, express or implied or whenever
and howsoever made, directly or indirectly relating to the subject matter
hereof.  Notwithstanding the foregoing, the Executive’s Covenants shall operate
independently of, and shall be in addition to, any similar covenants to which
the Executive is subject pursuant to any other agreement with the Firm.

(l)Upon termination of the Executive’s employment for any reason, Executive
agrees to resign, effective as of the Date of Termination, from any positions
that the Executive holds with any member of the Firm, including the Board of
Directors of Lazard (and any committees thereof) and the board of directors (and
any committees thereof) of any of Lazard’s or Lazard Group’s respective
affiliates.  The Executive hereby agrees to execute any and all documentation of
such resignations upon request by the Firm; provided that the Executive shall

16



--------------------------------------------------------------------------------

 

be treated for all purposes as having so resigned upon the Date of Termination,
regardless of when or whether the Executive executes any such documentation. For
the avoidance of doubt, the foregoing resignations shall not affect any rights
the Executive may have to (i) indemnification from the Firm, including, as a
director or officer of Lazard, Lazard Group or any of their respective
affiliates, or (ii) any payments or benefits from the Firm in connection with
termination of employment, whether pursuant to Section 3(d) of this Agreement or
otherwise.

17.Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original and all of which, when taken together, will
constitute one and the same instrument.  Delivery of an executed counterpart of
a signature page of this Agreement by facsimile transmission or electronic means
(including by “pdf”) shall be effective as delivery of a manually executed
counterpart of this Agreement.

17



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Executive and the Firm hereto have caused this Agreement
to be executed and delivered on the date first above written.

 

LAZARD LTD,

 

By:

 

/s/ Scott D. Hoffman

Name:

 

Scott D. Hoffman

Title:

 

General Counsel and

Chief Administrative Officer

 

LAZARD GROUP LLC (on its behalf, and on
behalf of its subsidiaries and affiliates),

 

By:

 

/s/ Scott D. Hoffman

Name:

 

Scott D. Hoffman

Title:

 

General Counsel and

Chief Administrative Officer

 

 

 

/s/ Evan L. Russo

 

 

Evan L. Russo

 

18



--------------------------------------------------------------------------------

 

Exhibit A

WAIVER AND GENERAL RELEASE

Waiver and General Release (“Agreement”), dated as of _____, by and between Evan
L. Russo (“Employee” or “you”) and Lazard Group LLC (the “Company”) on behalf of
itself and its past and/or present parent entities (including but not limited to
Lazard Ltd), and its or their subsidiaries, divisions, controlled affiliates and
related business entities (other than any entity that ceased to be an affiliate
thereof prior to May 10, 2005) predecessors, successors and assigns, assets,
employee benefit plans or funds, and any of its or their respective past and/or
present directors, officers, fiduciaries, agents, trustees, administrators,
attorneys, employees and assigns, in their capacities as agents for the Company
(collectively, the “Company Entities”).

1.Concluding Employment.  You acknowledge your separation from employment with
the Company effective ______ (the “Separation Date”), and that after the
Separation Date you shall not represent yourself as being a director, officer,
employee, agent or representative of any Company Entity for any purpose.  The
Separation Date shall be the termination date of your employment for all
purposes including participation in and coverage under all benefit plans and
programs sponsored by or through the Company Entities except as otherwise
provided herein.  You agree that, other than with permission, you are not
allowed on Company premises at any time after the Separation Date.  Within 15
business days following the Separation Date, you will be paid for previously
submitted un-reimbursed business expenses (in accordance with usual Company
guidelines and practices), to the extent not theretofore paid.  In addition, you
will be paid for any accrued but unused vacation days.

2.Severance Benefits.  In exchange for your waiver of claims against the Company
Entities and your compliance with the other terms and conditions of this
Agreement, the Company agrees to pay or provide to you the amounts and benefits
as set forth in Section 3(d) to the Agreement Relating to Retention and
Noncompetition and Other Covenants by and among the Company, Lazard Ltd and you,
dated as of October 30, 2017 (such agreement, the “Retention Agreement”) that
are conditioned on the Release Requirement (as defined in Section 3(d)(iii))
(the “Severance Benefits”).

3.Acknowledgement.  You acknowledge and agree that the Severance Benefits: (a)
except as expressly provided herein, are in full discharge of any and all
liabilities and obligations of the Company Entities to you, monetarily or with
respect to employee benefits or otherwise, including but not limited to any and
all obligations arising under any alleged written or oral employment agreement,
policy, plan or procedure of the Company Entities and/or any alleged
understanding or arrangement between you and the Company Entities; and (b) would
not be due to you if you did not execute this Agreement.

4.Release.  a.  In consideration for the Severance Benefits, except as expressly
provided herein, you, for yourself and for your heirs, executors,
administrators, trustees, legal representatives and assigns (hereinafter
referred to collectively as “Releasors”), forever release and discharge the
Company Entities from any and all claims, demands, causes of action, fees and
liabilities of any kind whatsoever arising out of your employment and/or
separation from that employment with the Company Entities, whether known or
unknown, which you ever had, now

19



--------------------------------------------------------------------------------

 

have, or may have against any of the Company Entities by reason of any act,
omission, transaction, practice, plan, policy, procedure, conduct, occurrence,
or other matter up to and including the date on which you sign this Agreement.

b.Without limiting the generality of the foregoing, except as expressly provided
herein, this Agreement is intended to and shall release the Company Entities
from any and all claims, whether known or unknown, which Releasors ever had, now
have, or may have against the Company Entities arising out of your employment
and/or your separation from that employment, including, but not limited to:  (i)
any claim under Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Americans with Disabilities Act, the
Employee Retirement Income Security Act of 1974 (excluding claims for accrued,
vested benefits under any employee benefit or pension plan of the Company
Entities subject to the terms and conditions of such plan and applicable law),
the Family and Medical Leave Act, and the Sarbanes-Oxley Act of 2002, each as
amended; (ii) any claim under the New York State Human Rights Law, or the New
York City Administrative Code; (iii) any other claim (whether based on federal,
state, or local law, statutory or decisional) relating to or arising out of your
employment, the terms and conditions of such employment, or the separation from
such employment, including but not limited to breach of contract (express or
implied), fraud, misrepresentation, wrongful discharge, detrimental reliance,
defamation, emotional distress or compensatory or punitive damages; and (iv) any
claim for attorneys’ fees, costs, disbursements and/or the like.  

c.Notwithstanding the foregoing, nothing in this Agreement shall be a waiver of
any of the following claims or rights: (i) any claims that may arise after the
date on which you sign this Agreement, (ii) any rights you may have pursuant to
this Agreement and the Retention Agreement (including, without limitation, any
rights under Section 3(d) of the Retention Agreement) and Sections 8 and 12 of
the Retention Agreement), (iii) any rights you may have to your vested and
accrued compensation and benefits under the Retention Agreement, the Company’s
employee benefit plans, including compensation and benefits that vest or are
required to be paid upon your Separation Date or in connection with your
separation (including as described in Section 18 hereof), (iv) any rights you
may have to indemnification (for the avoidance of doubt, including, without
limitation, as a director or officer of any of the Company Entities) or expense
reimbursement under the Company’s organizational documents, any director’s and
officer’s insurance policy or any other plan, agreement, policy or arrangement
with any of the Company Entities, (v) your rights as a holder of stock, units or
other equity of any of the Company Entities, (vi) your rights to obtain
contribution in the event of the entry of judgment against you as a result of
any act or failure to act for which both you and any of the Company Entities are
jointly responsible and (vii) any claims that by law cannot be waived.

5.Waiver of Relief.  You acknowledge and agree that by virtue of the foregoing,
you have waived any relief available to you (including without limitation,
monetary damages, equitable relief and reinstatement) under any of the claims
and/or causes of action waived in this Agreement.  Therefore you agree that you
will not accept any award or settlement from any source or proceeding (including
but not limited to any proceeding brought by any other person or by any
government agency) with respect to any claim or right waived in this Agreement.

20



--------------------------------------------------------------------------------

 

6.Cooperation.  a.  You agree that you will cooperate with the Company and/or
the Company Entities and its or their respective counsel as may be reasonably
requested taking into account your other obligations in connection with any
investigation, administrative proceeding or litigation relating to any matter
that occurred during your employment in which you were involved or of which you
have knowledge, provided that the Company and/or the Company Entities shall bear
all reasonable legal fees and other costs incurred by you in connection with
your cooperation.

b.You agree that, in the event you are subpoenaed by any person or entity
(including, but not limited to, any government agency) to give testimony (in a
deposition, court proceeding or otherwise) which in any way relates to your
employment by the Company and/or the Company Entities, to the extent reasonably
practicable and subject to all applicable legal requirements, based on the
written legal advice of your counsel, you will give prompt notice of such
request to ______________, Lazard Group LLC, 30 Rockefeller Plaza, New York, NY
10020 (or his or her successor or designee) and will make no disclosure until
the Company and/or the Company Entities have had a reasonable opportunity to
contest the right of the requesting person or entity to such disclosure.

7.Confidentiality.  The terms and conditions of this Agreement are and shall be
deemed to be confidential information and shall be subject to the restrictions
and obligations set forth in Section 4 of the Retention Agreement, provided that
the exceptions set forth in the last sentence thereof shall apply to this
Agreement without regard to whether there is a dispute.

8.Return of Property.  You represent that you have returned (or will return) to
the Company all property belonging to the Company and/or the Company Entities,
including but not limited to all proprietary and/or confidential information (as
such terms are used and described in Section 4 of the Retention Agreement) and
documents in any form belonging to the Company or in any way relating to the
business of the Company that are not otherwise generally available, cell phone,
smartphone, keys, card access to the building and office floors, Employee
Handbook, phone card, computer user name and password, disks and/or voicemail
code; provided, however, that an inadvertent failure to return property of the
Company and/or the Company Entities shall not constitute a breach of this
Agreement so long as you promptly return such property upon the written request
of the Company and/or the Company Entities.  For the avoidance of doubt, you may
retain your rolodex (or other tangible or electronic equivalent), any personal
electronic devices (after giving the Company the opportunity to cleanse them of
all confidential information of the Company) and your mobile telephone number as
your property.  The obligation in this Section 8 is in lieu of, and not in
addition to, the similar obligation relating to the return of property and
documents in Section 4 of the Retention Agreement but in no way shall affect the
other provisions of Section 4 of the Retention Agreement, including, without
limitation, with respect to disclosure or use of confidential or proprietary
information.

9.Severability.  If any provision of this Agreement is held by a court of
competent jurisdiction to be illegal, void or unenforceable, such provision
shall have no effect; however, the remaining provisions shall be enforced to the
maximum extent possible.  Further, if a court should determine that any portion
of this Agreement is overbroad or unreasonable, such provision shall be given
effect to the maximum extent possible by narrowing or enforcing in part that
aspect of the provision found overbroad or unreasonable.  

21



--------------------------------------------------------------------------------

 

10.Breach of Agreement.  You agree that any breach of this Agreement shall
constitute a material breach as to which the Company Entities may seek
recoupment of the Severance Benefits.  

11.Miscellaneous.  a.  This Agreement is not intended, and shall not be
construed, as an admission that any of the Company Entities has violated any
federal, state or local law (statutory or decisional), ordinance or regulation,
breached any contract or committed any wrong whatsoever against you.

b.Should any provision of this Agreement require interpretation or construction,
it is agreed by the parties that the entity interpreting or construing this
Agreement shall not apply a presumption against one party by reason of the rule
of construction that a document is to be construed more strictly against the
party who prepared the document.

12.Assignment.  This Agreement is binding upon, and shall inure to the benefit
of, the parties and their respective heirs, executors, administrators,
successors and assigns.

13.Governing Law; Arbitration.  a.  This Agreement shall be construed and
enforced in accordance with the laws of the State of New York without regard to
the principles of conflicts of law.

b.Any controversy or claim arising out of or relating to this Agreement or the
breach thereof shall be settled consistent with the provisions of Section 12 of
the Retention Agreement.

14.Entire Agreement.  You understand that this Agreement and the Retention
Agreement constitute the complete understanding between the Company and you, and
supersede any and all agreements, understandings, and discussions, whether
written or oral, between you and any of the Company Entities.  No other promises
or agreements shall be binding unless in writing and signed by both the Company
and you after the Effective Date (as defined below).

15.Voluntary Agreement.  You acknowledge that you: (a) have carefully read this
Agreement in its entirety; (b) have been offered the opportunity to have at
least 45 days to consider its terms[, and the disclosure information which will
be provided as Exhibit A pursuant to the Older Workers Benefit Protection Act];
(c) are hereby advised by the Company in writing to consult with an attorney of
your choosing in connection with this Agreement; (d) fully understand the
significance of all of the terms and conditions of this Agreement and have
discussed them with your independent legal counsel, or had a reasonable
opportunity to do so; (e) have had answered to your satisfaction any questions
you have asked with regard to the meaning and significance of any of the
provisions of this Agreement; and (f) are signing this Agreement voluntarily and
of your own free will and agree to abide by all the terms and conditions
contained herein.

16.Acceptance.  You may accept this Agreement by signing it and returning it to
Lazard Group LLC, 30 Rockefeller Plaza, New York, NY 10020, Attention:
_____________, on or before ______.  After executing this Agreement, you shall
have seven (7) days (the “Revocation Period”) to revoke it by indicating your
desire to do so in writing delivered to ____________at the address above by no
later than 5:00 p.m. on the seventh (7th) day after the

22



--------------------------------------------------------------------------------

 

date you sign this Agreement.  The effective date of this Agreement shall be the
eighth (8th) day after you sign it (the “Effective Date”).  If the last day of
the Revocation Period falls on a Saturday, Sunday or holiday, the last day of
the Revocation Period will be deemed to be the next business day.  In the event
you do not accept this Agreement as set forth above, or in the event you revoke
this Agreement during the Revocation Period, this Agreement and the obligations
of the Company to provide the Severance Benefits under Section 3 hereof shall be
deemed automatically null and void.

17.Headings and Captions.  The headings and captions herein are provided for
reference and convenience only.  They shall not be considered part of this
Agreement and shall not be employed in the construction of this Agreement.

18.Treatment of Awards.  You currently hold the awards listed on Annex I to this
Agreement (the “Awards”).  The Awards [(other than the _____)] were granted to
you under the [Lazard Ltd 2008 Incentive Compensation Plan].  Notwithstanding
any provision of this Agreement to the contrary, your Awards will be treated in
accordance with the terms of the applicable agreement governing the Awards (for
the avoidance of doubt, including but not limited to the Retention Agreement to
the extent applicable).  For the avoidance of doubt, the Company shall be
entitled to withhold from your outstanding Awards the applicable amount of
shares or interests (as applicable) needed to cover any federal, state, local
and foreign taxes that are required by applicable laws and regulations to be
withheld with respect to the vesting and settlement of your Awards, including
any such taxes due upon your separation from employment with the Company.

 

Signature:

 

 

Date:

 

NAME

 

 

 

 

 

 

 

 

 

STATE OF

 

  )

 

 

 

 

  ) ss

 

 

COUNTY OF

 

  )

 

 

 

On this __ day of ________ 20___, before me personally came [NAME] to me known
and known to me to be the person described and who executed the foregoing
Agreement, and [she/he] duly acknowledged to me that [she/he] executed the same.

 

Notary Public

 

23

